Exhibit 10.1

EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), is made effective as of December
29, 2014 (the “Effective Date”), by and between KENNEDY-WILSON, INC., a Delaware
corporation (the “Company”), and Kent Y. Mouton, an individual (“Employee”) with
respect to the following facts and circumstances:
RECITALS
WHEREAS, the Company has been employing Employee as Executive Vice President,
General Counsel; and
WHEREAS, during the Term (as defined below), the Company desires to continue to
engage Employee as Executive Vice President, General Counsel and Employee
desires to continue to be employed by the Company, on the terms and conditions
and for the consideration set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the Company and Employee hereby acknowledge, the Company
and Employee hereby agree as follows:


1. Term of Employment. Employee shall be employed by the Company pursuant to
this Agreement for a term of five (5) years from the Effective Date (the
“Term”), unless earlier terminated pursuant to Section 4.


2. Terms of Employment.


(a)Position and Duties.     


i.Subject to the policy guidelines and directives of the Company which are
provided to him by the Company from time to time during the Term (as defined
below), Employee shall serve as Executive Vice President, General Counsel, and
shall advance the business and welfare of the Company as determined by the
Company from time to time, and have such powers and duties as may from time to
time be prescribed by the Chairman and Chief Executive Officer of the Company,
which duties, in the Company’s reasonable discretion, may be changed in any
legal manner from time to time. Employee shall have no authority to bind or
obligate the Company to the purchase or sale of any real property or to any
other financial commitment, including without limitation the borrowing of any
monies on a secured or unsecured basis, without obtaining the prior
authorization of the Company as to the specific transaction. Employee’s duties
shall include such other matters or responsibilities as the Company and Employee
may jointly agree upon from time to time during the term of this Agreement.

1



--------------------------------------------------------------------------------



 
ii.Employee’s employment is on a full-time and “best-efforts” basis meaning that
during the term of this Agreement, Employee shall not accept any full or
part-time employment, including without limitation as an independent consultant,
after working hours or otherwise, without the prior written consent of the
Company, which may be given, withheld or conditioned in the Company’s sole and
absolute discretion. Employee shall devote his full energies, interests,
abilities and productive time to the performance of his duties and
responsibilities under this Agreement. During the Term, Employee shall not,
directly or indirectly, whether as a partner, employee, creditor, shareholder or
otherwise promote, participate or engage in any activity or other business
competitive with the Company’s business. Notwithstanding the foregoing, the
Company acknowledges that Employee has made and will continue to make personal
investments that will require Employee’s periodic attention. Employee may
participate in such personal investments to the full extent desired by Employee
so long as such personal investment activity does not detract from Employee’s
ability to devote his full energies and productive interests to the performance
of his duties and responsibilities under this Agreement.


iii.Employee shall devote substantially all of his working hours to Company
business, provided, however, that Employee may (i) serve on corporate, civic or
charitable boards or committees; and (ii) manage personal investments, so long
as such activities do not significantly interfere with the performance of
Employee’s duties and obligations to the Company under this Agreement. For the
avoidance of doubt, Employee’s continued conduct with respect to activities
prior to the Effective Date shall not be deemed to interfere with his duties and
responsibilities under this Agreement.


(b)Compensation and Benefits. During the Term of this Agreement, the Company
shall pay to Employee compensation (the “Compensation”) consisting of:


i.    Salary. The Company shall pay a salary equal to eight hundred thousand
dollars ($800,000.00) per annum, payable on such basis as is the normal payment
pattern of the Company, not to be less frequently than monthly (“Base Salary”).
Employee’s Base Salary shall be reviewed on a bi-annual basis and adjusted
upwards as appropriate;


ii.    Performance Bonus. In addition to the Base Salary provided for above,
Employee shall receive, with respect to each fiscal year (or portion thereof)
during the Term of this Agreement, a bonus in an amount that is approved by the
Company’s Compensation Committee, and, if required, approved by the Company’s
Board of Directors (“Performance Bonus”); and

2



--------------------------------------------------------------------------------





iii.    Restricted Stock Award; Equity Based Compensation. In addition to the
Base Salary and Performance Bonus provided for above, Employee shall, with
respect to each fiscal year (or portion thereof) during the Term of this
Agreement, participate in all equity participation plans as approved by the
Company’s Compensation Committee, and, if required, approved by the Company’s
Board of Directors (“Restricted Stock Award”).


(c)Insurance Coverage and Other Benefits. During the Term of this Agreement, the
Company will provide Employee, at the Company’s expense, with coverage under the
major medical, hospitalization and other insurance programs maintained by the
Company for its officers generally. In addition, Employee will receive during
the Term of this Agreement, all other Company-provided benefits to which
Employee was entitled in the ordinary course immediately prior to the date
hereof as an employee of the Company, and all other Company-provided benefits,
which are, from time to time, made available by the Company to its officers
including without limitation medical, dental, disability, life insurance and
401(k) plan.


(d)Expenses. The Company shall pay for any out-of-pocket expenses, including
travel expenses, incurred by Employee in the ordinary course of providing his
services, consistent with the Company’s current practice.


3.    Non-Competition. For all periods that Employee is employed pursuant to
this Agreement and for a period of twelve (12) months thereafter, unless the
Company terminated Employee without cause or Employee resigned for Good Reason,
Employee may not, without the prior written consent of the Company:


(a)Engage in any business in the State of California which engages in the same
business or similar businesses engaged in by the Company during the Term without
the consent of the Board of Directors of the Company, or which would result in
using or revealing any trade secrets or confidential information of the Company,
including but not limited to activities, whether direct or indirect, as
proprietor, partner, shareholder, principal, agent, or employee; and


(b)In any manner induce, attempt to induce, or assist others to induce or
attempt to induce any employee, partner, joint venture, independent contractor,
agent or customer of the Company to terminate its, his or her association with
the Company or do anything to interfere with the relationship between the
Company and such person or entity or other persons or entities dealing with the
Company.

3



--------------------------------------------------------------------------------





(c)The parties hereto intend that the covenants and agreement contained in this
Section 3 shall be deemed to be a series of separate covenants and agreements,
one (1) for each and every country, county, state, city and other jurisdiction
in the world with respect to which the Company’s business has been or is
hereafter carried on. If any of the foregoing is determined by any court of
competent jurisdiction to be invalid or unenforceable by reason of such
agreement extending for too great a period or over too great a geographical
area, or by reason of its being too extensive in any other respect, such
agreement shall be interpreted to extend only over the maximum period of time
and geographical area and to the maximum extent enforceable, all determined by
such court in such action. Any determination that any provision hereof is
invalid or unenforceable, in whole or in part, shall have no effect on the
validity or enforceability of any remaining provision hereof.


(d)Notwithstanding the foregoing, nothing herein shall prevent Employee,
following termination of his employment or the end of the Term, whichever is
later, from being associated with any person or entity engaged in any real
estate activities or matters other than real estate auction activities or other
activities which constitute a primary line of business of the Company at the
time of such termination. Employee represents and warrants that he is not
restricted or prohibited in any way from entering into this Agreement or
performing services hereunder at any time, whether by non-competition, covenant
or otherwise, and shall indemnify, defend and hold the Company harmless from and
against any damages, claims, costs (including attorneys’ fees) or liabilities as
a result of the incorrectness of such representation and warranty.
 
4.    Termination.


(a)Termination for Cause. The Company may terminate Employee’s employment at any
time during the Term, for Cause (as defined below). The term “Cause” shall mean:
(1) Employee is convicted of, after the exhaustion of all appeals, or pleads
guilty or nolo contendere to a charge of the commission of a felony involving
moral turpitude; (2) Employee has engaged in gross neglect or willful misconduct
in carrying out his duties, which is reasonably expected to result in material
economic or material reputational harm to the Company; or (3) Employee
materially breaches any material provision of this Agreement which is reasonably
expected to result in a material economic or material reputational harm to the
Company.


i.No act or failure to act, on the part of Employee, shall be considered
“willful” unless it is done, or omitted to be done, by Employee in bad faith or
without reasonable belief that Employee’s action or omission was in the best
interests of the Company. Any act, or failure to act,

4



--------------------------------------------------------------------------------



based upon authority given pursuant to a resolution adopted by the Board of
Directors of the Company or upon the instructions of the Board of Directors of
the Company, or based upon the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by Employee in good
faith and in the best interests of the Company.


ii.In order to invoke a termination for Cause on any of the grounds enumerated
above, the Company must provide written notice to Employee of the existence of
such grounds within thirty (30) days following the Company’s knowledge of the
existence of such grounds, specifying in reasonable detail the grounds
constituting Cause, and Employee shall have thirty (30) days following receipt
of such written notice during which she may remedy the ground if such ground is
reasonably subject to cure (the “Cure Period”). Notwithstanding the foregoing,
in the event that Employee commences to cure the breach within the Cure Period,
and the breach can be cured but cannot reasonably be cured within the Cure
Period, the Cure Period shall continue for so long as the Employee diligently
prosecutes the cure to completion, and Employee shall not be considered in
breach.


(b)Death or Disability. The Company may terminate Employee’s employment upon the
date of the Employee’s disability. The term “Disability” shall mean physical or
mental disability to the extent that Employee becomes disabled for more than one
hundred twenty (120) consecutive days or one hundred eighty (180) days in the
aggregate in any twelve (12) month period, provided however, that: (i) if
Employee disputes that Disability has occurred, the Company and Employee shall
jointly select a doctor to examine Employee, and if the Company and Employee
cannot agree on a doctor, each party shall select one (1) doctor who shall
jointly select a third (3rd) doctor to examine Employee; and (ii) the Company
shall continue to pay Employee all Section 2 Compensation (as defined below),
until a final determination has been made. For purposes of this Agreement,
“Section 2 Compensation” shall mean Employee’s annual Base Salary, annual
Performance Bonus and annual Restricted Stock Award. In addition, upon
Employee’s death or a final determination of Disability, the unvested portion of
any Restricted Stock Award granted to Employee pursuant to the Company’s Amended
and Restated 2009 Equity Participation Plan (the “Plan”) as same may be amended
from time to time during the Term, or any similar equity participation plan,
shall immediately vest. Upon Employee’s death or final determination of
Disability, Employee’s employment shall automatically terminate (the period of
time between the date of Employee’s death or final determination of Disability,
as applicable, and the date that the Term would have otherwise expired if death
or final determination of Disability, as applicable, had not occurred shall be
referred to as the “Covered Term”); provided, however, that upon such
termination the Company shall pay to Employee (or Employee’s estate) an amount
equal to the

5



--------------------------------------------------------------------------------



greater of: (1) the sum of (A) the Base Salary that otherwise would have been
paid during the Covered Term, plus (B) the amount of the Performance Bonus paid
to Employee for the most recent calendar year preceding Employee’s death; or (2)
such other amount that the Compensation Committee of the Company may determine
in its sole discretion from time to time during the Term (such greater amount of
(1) and (2) shall be referred to as the “Final Payment”). The Company shall pay
for or facilitate the Final Payment to be made either: (i) in cash, in a single
lump sum, within ten (10) days of the date of termination; or (ii) at the sole
discretion of the Compensation Committee of the Company, as proceeds from one
(1) or more insurance policies, the premiums of which shall be paid by the
Company. Employee acknowledges that in furtherance of the foregoing and in
discharge of its obligation to make the Final Payment, the Company may purchase
and pay the premiums for one (1) or more insurance policies (disability, life or
otherwise), with the beneficiary being the Employee, and Employee hereby
consents to such insurance and Employee agrees to submit to any medical
examination and release of medical records required to obtain such insurance.


(c)Resignation for Good Reason. Employee may terminate his employment at any
time during the Term, by resigning for Good Reason (as defined below). Any of
the following shall be deemed “Good Reason:” (i) the Company instructs Employee
to work full-time or substantially full-time at any location that is not
acceptable to Employee (other than the Company’s current headquarters or, any
other Company headquarters within twenty (20) miles of Beverly Hills,
California; (ii) the Company eliminates or materially reduces Employee’s
responsibilities, authorities or duties as Executive Vice President, General
Counsel; (iii) a Change in Control (as defined below) occurs; (iv) a material
reduction in Employee’s base compensation; or (v) any other material breach of
this Agreement by the Company. Notwithstanding the foregoing, a resignation
under clauses (i), (ii) and (iv) of this Section 4(c) shall only be for Good
Reason if Employee provides the Company with written notice within ninety (90)
days after the initial occurrence of an event allegedly constituting Good Reason
and the Company fails to cure within thirty (30) days of receipt of such notice
and Employee’s resignation occurs within one (1) year of such occurrence.


For purposes of this Section 4(c), a “Change in Control” shall be deemed to
occur upon the first (1st) to occur of any of the following events: (i) any
person becomes the beneficial owner of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; (ii) a merger, consolidation or other business
combination as a result of which beneficial ownership of shares or securities
representing more than fifty percent (50%) of the total fair market value or
total voting power of the Company is acquired by any person; (iii) the sale or
disposition of all or substantially all of the Company’s assets

6



--------------------------------------------------------------------------------



to any person; or (iv) within any twelve (12) month period, the incumbent
directors of the Board of Directors shall cease to constitute at least a
majority of the Board of Directors of the Company, or of any successor to the
Company; provided, however, that any director elected to the Board of Directors,
or nominated for election by a majority of the Board of Directors then still in
office, shall be deemed to be an incumbent director for purposes of this Section
4(c), but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board of Directors (including, but not limited to, any
such assumption that results from subsections (i), (ii) or (iii) of this
definition). For purposes of this definition, “person” means any individual,
entity (including any employee benefit plan or any trust for an employee benefit
plan) or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, or any successor provision). The unvested
portion of any Restricted Stock Award granted to Employee pursuant to the Plan
or any similar equity participation plan, shall immediately vest upon a Change
in Control.


(d)Payment upon Termination without Cause / Resignation for Good Reason.    In
the event that Employee’s employment is terminated by the Company prior to the
end of the Term without Cause, or if Employee resigns for Good Reason:


i.    The Company shall (A) continue to pay to Employee the Base Salary (not
taking into account any reduction in Base Salary that constituted Good Reason)
on the Company’s regular payroll dates applicable to similarly situated
employees of the Company; and (B) continue to provide or make available to
Employee all other employee benefits (other than continued participation in the
Company’s 401(k) plan) to which Employee was entitled as of the employment
termination date throughout the remainder of the Term, provided such benefits
can be provided or made available at no additional cost to the Company, unless
Employee agrees to pay any excess cost;


ii.    The Company shall pay to Employee an amount equal to the Severance Amount
(as defined below), payable in one (1) lump sum cash payment within forty-five
(45) days after the date of termination, provided that if such forty-five (45)
day period begins in one (1) calendar year and ends in a second (2nd) calendar
year, the Severance Amount shall be paid in the second (2nd) calendar year; and



7



--------------------------------------------------------------------------------



iii.    The unvested portion of any Restricted Stock Award granted to Employee
pursuant to the Plan or any similar equity participation plan, shall immediately
vest.


For the avoidance of doubt, Employee shall have no duty to mitigate damages and
any compensation earned after the date of termination shall not reduce the
Company’s obligations. The benefits described in clause (i)(B) of this Section
4(d) shall be provided or made available in accordance with the underlying
plans, programs and policies, and subject to Section 6; provided that, with
respect to group health insurance premiums, to the extent that the Company would
be prohibited from or penalized for providing or making available such benefits
under then-applicable law, the Company shall pay to Employee an amount in cash
and/or reimburse to Employee, upon submission of proof of payment by Employee,
an equivalent dollar amount.


For purposes of this Section 4(d), “Severance Amount” shall mean an amount equal
to (A) two (2) times the average sum of: (i) Base Salary (not taking into
account any reduction in Base Salary that constituted Good Reason); (ii)
Performance Bonus; and (iii) the value of the annual Restricted Stock Award
granted to Employee, with (i), (ii), and (iii) based on the actual amounts of
each of the foregoing, for the three (3) fiscal years prior to the fiscal year
in which termination without Cause or resignation for Good Reason (as
applicable) occurs, less (B) (x) an amount equal to Employee’s monthly Base
Salary in effect as of the time of such termination (not taking into account any
reduction in Base Salary that constituted Good Reason) multiplied by (y) the
number of months remaining in the Term as of such date. For purposes of
calculating the Severance Amount, the value of the annual Restricted Stock Award
shall be, with respect to each fiscal year, the greater of: (1) the grant date
fair value of the award for such fiscal year, or (2) One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000).


(e)Termination for Cause / Resignation without Good Reason. If the Company
terminates Employee’s employment for Cause, or if Employee resigns without Good
Reason, the Company shall pay to Employee all Compensation pursuant to Section 2
through the date of termination or resignation, provided however, that if
Employee disputes the existence of Cause or if the Company disputes the
existence of Good Reason, Employee shall receive Section 2 Compensation until
the date of final determination.


5.    Section 280G.


(a)Notwithstanding anything in this Agreement to the contrary, in the event that
the Company’s independent public accountants (the “Accountants”) shall determine
in good faith that

8



--------------------------------------------------------------------------------



receipt of all payments or benefits made or provided by the Company or its
affiliated companies in the nature of compensation to or for Employee’s benefit
(each, a “Payment”), whether payable or to be provided pursuant to this
Agreement or otherwise, and including, without limitation, the post-termination
payments and benefits provided pursuant to Section 4(d) and the Restricted Stock
Award provided pursuant to Section 2, would, but for this sentence, subject
Employee to the excise tax under Section 4999 (the “Excise Tax”) of the Internal
Revenue Code of 1986, as amended (the “Code”), then the Company shall cause to
be determined by the Accountants in good faith, before any Payments are made,
which of the following two (2) alternative forms of payment would result in
Employee’s receipt, on an after-tax basis, of the greater aggregate amount of
Payments, notwithstanding that all or some portion of the Payments may be
subject to the Excise Tax, and shall pay to Employee such greater amount: (1)
payment in full of the entire amount of the Payments (a “Full Payment”), or (2)
payment of only a part of the Payments so that Employee receives the largest
amount of the Payments possible without the imposition of the Excise Tax (a
“Reduced Payment”).


(b)For purposes of determining whether to make a Full Payment or a Reduced
Payment, the Company shall cause to be taken into account by the Accountants all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes). If the Accountants determine that aggregate
Payments should be reduced to the Reduced Payment, the Company shall promptly
give Employee notice to that effect and a copy of the detailed calculation
thereof. If a Reduced Payment is made, (x) Employee shall have no rights to any
additional payments and/or benefits constituting the Payment, and (y) any
reduction of the Payments shall be made in accordance with Section 5(d) below.


(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accountants hereunder, it is
possible that Payments will have been made by the Company to or for the benefit
of Employee which should not have been so made (“Overpayment”), or that
additional amounts which will have not been paid or distributed by the Company
to or for the benefit of Employee could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Full
Payment or the Reduced Payment hereunder, as the case may be. In the event that
the Accountants, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or Employee which the Accountants
believe has a high probability of success, determine that an Overpayment has
been made, Employee shall pay any such Overpayment to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no

9



--------------------------------------------------------------------------------



amount shall be payable by Employee to the Company if and to the extent such
payment would not either reduce the amount on which Employee is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accountants determine that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Company to or for the
benefit of Employee together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.


(d)Any reduction of Payments to the Reduced Payment shall occur in the following
order: (i) any cash severance payable by reference to the Employee's Base Salary
or Performance Bonus; (ii) any other cash amount payable to the Employee; (iii)
any benefit valued as a "parachute payment" (within the meaning of Section 280G
of the Code); and (iv) acceleration of vesting of any Restricted Stock Award.


(e)Subject to the last sentence of this subsection (e), all determinations made
by the Accountants under this Section 5 shall be conclusive and binding upon the
Company and Employee for all purposes. All fees and expenses of the Accountants
shall be borne solely by the
Company. For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Employee will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make determinations under
this Section 5. In the event that Employee or the Company disagrees with the
determination of the Accountants under this Section 5, either the Company or
Employee can have such determination reviewed through the mechanism set forth in
Section 8(e). If such mechanism is used, review shall be de novo and no
presumption of correctness shall attach to the Accountants’ determination.


6.    Section 409A.


(a)The Company intends that the reimbursements, payments and benefits to which
Employee could become entitled under this Agreement be exempt from or comply
with Section 409A of the Code and the regulations and other guidance promulgated
thereunder (“Section 409A”). The provisions of Section 6 shall qualify and
supersede all other provisions of this Agreement as necessary to fulfill the
foregoing intention. If the Company believes, at any time, that any of such
reimbursement, payment or benefit is not exempt or does not so comply, the
Company will promptly advise the Employee and will reasonably and in good faith
amend the terms of such arrangement such that it is exempt or complies (with the
most limited possible economic effect on

10



--------------------------------------------------------------------------------



the Employee and on the Company) or to minimize any additional tax, interest
and/or penalties that may apply under Section 409A if such exemption or
compliance is not practicable. The Company agrees that it will not, without
Employee’s prior written consent, knowingly take any action, or knowingly
refrain from taking any action, other than as required by law, that would result
in the imposition of tax, interest and/or penalties upon the Employee under
Section 409A, unless such action or omission is pursuant to the Employee’s
written request.

(b)To the extent applicable, each and every payment to be made pursuant to this
Agreement shall be treated as a separate payment and not as one (1) of a series
of payments treated as a single payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii).


(c)If Employee is a “specified employee” (determined by the Company in
accordance with Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as
of the date that the Employee experiences a separation from service, as defined
in Treasury Regulations Section 1.409A-1(h)(1), from the Company (a “Separation
from Service”) and if any reimbursement, payment or benefit to be paid or
provided under this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting the Employee to additional tax,
interest and/or penalties under Section 409A, then any such reimbursement,
payment or benefit that is payable during the first six (6) months following the
Employee’s date of termination shall be paid or provided to the Employee in a
lump sum cash payment to be made, with interest at the applicable federal rate,
on the earlier of (x) Employee’s death and (y) the first (1st) business day of
the seventh (7th) month immediately following Employee’s Separation from
Service. To the extent available, all the exceptions of Treasury Regulations
Section 1.409A-1(b)(9) shall apply in implementing the rules of this section. To
the extent that any payment or benefit described in this Agreement constitutes
Nonqualified Deferred Compensation under Section 409A, and to the extent that
such payment or benefit is payable upon Employee’s termination of employment,
then such payments or benefits shall be payable only upon Employee’s Separation
from Service.


(d)Except to the extent any reimbursement, payment or benefit to be paid or
provided under this Agreement does not constitute Nonqualified Deferred
Compensation, (i) the amount of expenses eligible for reimbursement or the
provision of any in-kind benefit (as defined in Section 409A) to Employee during
any calendar year will not affect the amount of expenses eligible for
reimbursement or provided as in-kind benefits to the Employee in any other
calendar year (subject to any lifetime and other annual limits provided under
the Company’s health plans),

11



--------------------------------------------------------------------------------



(ii) the reimbursements for expenses for which Employee is entitled shall be
made on or before the last day of the calendar year following the calendar year
in which the applicable expense is incurred and (iii) the right to payment or
reimbursement or in-kind benefits may not be liquidated or exchanged for any
other benefit.


(e)Any reimbursement, payment or benefit to be paid or provided under this
Agreement due to a Separation from Service that is exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) will be paid or
provided to Employee only to the extent the expenses are not incurred or the
benefits are not provided beyond the last day of the Employee’s second (2nd)
taxable year following the Employee’s taxable year in which the Separation from
Service occurs; provided, however, that the Company shall reimburse such
expenses no later than the last day of the third (3rd) taxable year following
Employee’s taxable year in which Employee’s Separation from Service occurs.


(f)Any reimbursement, payment or benefit to be paid or provided under this
Agreement that constitutes Nonqualified Deferred Compensation due upon a
termination of employment shall be paid or provided to Employee only in the
event of a Separation from Service.


(g)Any reimbursement payment or benefit to be paid or provided under this
Agreement that constitutes Nonqualified Deferred Compensation due upon Change in
Control shall be paid or provided to Employee only if such Change in Control
constitutes a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets within
the meaning of Section 409A.


7.    Confidential Information; Non-Disparagement


(a)Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company its businesses, which shall have been obtained by Employee during
Employee employment by the Company and which shall not be or become public
knowledge (other than by acts by the Employee or representatives of the Employee
in violation of this Agreement). After termination of the Employee’s employment
with the Company, the Employee shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data, including but not limited to
customer information and trade secrets of the Company, to anyone other than the
Company and those designated by it; provided, that if the Employee receives
actual notice that Employee is or may be required by law or legal

12



--------------------------------------------------------------------------------



process to communicate or divulge any such information, knowledge or data,
Employee shall promptly so notify the Company; and provided, further, that the
information, knowledge or data subject to this Section 7(a) shall not include
information, knowledge or data which becomes available to the Employee following
the date of termination from a source other than the Company (provided, that
such source is not known by the Employee to be subject to another
confidentiality agreement with, or other obligation of confidentiality or
secrecy to, the Company).


(b)Employee agrees that he will not make any statement, publicly or privately,
which disparages or would reasonably be expected to disparage the Company or any
of its employees, officers or directors. The Company agrees that it will cause
its officers and directors not to make any statement, publicly or privately,
which disparages or would reasonably be expected to disparage Employee.
Notwithstanding the foregoing, this Section 7(b) shall not preclude Employee or
the Company from making any statement to the extent required by law or legal
process.


(c)In no event shall an asserted violation of the provisions of this Section 7
constitute a basis for deferring or withholding any amounts otherwise payable to
Employee under this Agreement. However, in recognition of the facts that
irreparable injury will result to the Company in the event of a breach by
Employee of his obligations under Sections 7(a) or (b) hereof, that monetary
damages for such breach would not be readily calculable, and that the Company
would not have an adequate remedy at law therefor, Employee acknowledges,
consents and agrees that in the event of such breach, or the threat thereof, the
Company shall be entitled, in addition to any other legal remedies and damages
available, to specific performance thereof and to temporary and permanent
injunctive relief (without the necessity of posting a bond) to restrain the
violation or threatened violation of such obligations by Employee.


8.    General Provisions.


(a)Notices. Any notice to be given pursuant to this Agreement shall be in
writing and, in the absence of receipted hand delivery, shall be deemed duly
given when mailed, if the same shall be sent by certified or registered mail,
return receipt requested, or by a nationally recognized overnight courier, and
the mailing date shall be deemed the date from which all time periods pertaining
to a date of notice shall run. Notices shall be addressed to the parties at the
following addresses:


If to the Company, to:        Kennedy-Wilson, Inc.
9701 Wilshire Boulevard, Suite 700

13



--------------------------------------------------------------------------------



Beverly Hills, CA 90212
Attention: Executive Vice President, General Counsel


If to the Employee, to:    Kent Y. Mouton
Kennedy-Wilson, Inc.
9701 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90212
                    
(b)Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company and any successors whether by merger,
consolidation, transfer of substantially all assets or similar transaction, and
it shall be binding upon and shall inure to the benefit of Employee and his
heirs and legal representatives. This Agreement is personal to Employee and
shall not be assignable by Employee.


(c)Waiver of Breach. The waiver by the Company or Employee of a breach of any
provision of this Agreement by the other shall not operate or be construed as a
waiver of any subsequent breach by the other.


(d)Entire Agreement/Modification. This Agreement shall constitute the entire
agreement between the parties hereto with respect to the subject matter hereof,
and shall supersede all previous and contemporaneous oral and written
negotiations, commitments, agreements and understandings related hereto. Any
modification of this Agreement shall be effective only if it is in writing and
signed by the parties to this Agreement.


(e)Applicable Law/ Jurisdiction. The Agreement shall be governed by and
interpreted in accordance with the laws of the State of California, excluding
any laws or principles regarding conflict or choice of laws. Each party
irrevocably agrees that any legal action, suit or proceeding in any way arising
out of or in connection with this Agreement shall be submitted to the sole and
exclusive jurisdiction of the state or federal courts of the State of
California, County of Los Angeles, Central District. Each party waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action, suit or proceeding and
irrevocably waives any right to claim or assert forum non conveniens, and
submits to the jurisdiction of such court in any action, suit or proceeding.


(f)Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph

14



--------------------------------------------------------------------------------



be ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should been deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.


(g)Counterparts. This Agreement may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes.


(h)Interpretation. This Agreement has been jointly negotiated and prepared by
the parties hereto, and any uncertainty or ambiguity in this Agreement shall not
be interpreted against either party.


(i)Agreement Controlling. In the event of any conflict between a term or
condition of this Agreement and a term or condition of any of the Company’s
policies, policy guidelines, rules, procedures or directives, the term or
condition of this Agreement shall control.


[SIGNATURE PAGE FOLLOWS]










IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.
 
 




15



--------------------------------------------------------------------------------



COMPANY:
KENNEDY-WILSON, INC.




EMPLOYEE:
Kent Y. Mouton


By: /s/ Justin Enbody
Name: Justin Enbody
Title: Chief Financial Officer


By:/s/ Kent Y. Mouton   
Name: Kent Y. Mouton
Title: Executive Vice President, General Counsel


 
 











































    

16

